 From:       "Volokh, Eugene" <VOLOKH@law.ucla.edu>
 Date:       Wednesday, August 25, 2021 4:50 PM
 To:         <jdonnellan@hearst.com>; <michael.giudicessi@faegredrinker.com>; <bmcginn@mcginnlawfirm.com>;
             <stevenbiss@earthlink net>
 Subject:    Leaky redaction in Doc. 147-1 in Nunes v. Lizza

Dear counsel: You may have already heard about this from other sources, but the redactions in Doc. 147-1 in
Nunes v. Lizza were incorrectly redacted (likely because this was done using black highlighting in Word instead of
using Adobe PDF redaction or some such). Anyone who selects the blacked-out text and copy and paste it into
Word can then see it as clear text, e.g., “[A]nd now my policy is, and I have a new policy, that if you defame or
slander me, I take you to court.”

I’m not sure that redaction is in authorized here under court rules on the strength of just the protective order,
given the absence of a motion to seal. But I felt that I ought to let you know that this attempted redaction was
in any event unsuccessful.

Eugene Volokh




         Case 5:20-cv-04003-CJW-MAR Document 153-2 Filed 09/03/21 Page 1 of 1
